Citation Nr: 0208669	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic right 
pneumothorax and restrictive lung disease, claimed as due to 
in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to January 
1974 and had multiple tours of duty in the Republic of 
Vietnam between October 1970 and April 1971, as well as 
subsequent periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) with the National 
Guard from 1975 to 1998.

This matter comes before the Board of Veteran's Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinent part, denied service 
connection for chronic right pneumothorax and restrictive 
lung disease, claimed as due to in-service exposure to 
herbicides.  The veteran testified at an August 1999 RO 
hearing and was given 60 days to submit additional 
information.

In an April 2001 decision, the Board remanded the case back 
to the RO for additional development consistent with the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran had active military service in Vietnam during 
the Vietnam Era.

3.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.
4.  There is no competent medical evidence, which 
demonstrates that any currently diagnosed pulmonary disorder, 
chronic right pneumothorax and restrictive lung disease, is 
related to herbicide exposure in Vietnam, or due to some 
other incident of the veteran's active military service or 
was incurred in, or aggravated by, ACDUTRA.


CONCLUSION OF LAW

A pulmonary disorder (claimed as chronic right pneumothorax 
and restrictive lung disease) was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the VCAA and the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA) were 
enacted and became effective.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim and provides that VA will notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  VA has also revised the provisions of 38 C.F.R. § 
3.159 in view of the VCAA statutory changes.  See 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The VEBEA, in pertinent part, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era and modified the circumstances under 
which certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the provisions of the VEBEA 
provides a presumption of exposure to herbicides for all 
veterans who service in Vietnam during the Vietnam Era, they 
are, therefore, applicable law under the holding in Karnas.  
38 U.S.C.A. § 5107 (West Supp. 2001).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claim have been properly developed as service, National Guard 
and private medical reports, a transcript of an August 1999 
RO hearing, and VA examination reports dated in September 
1997 and May 1999 have been associated with the claims file.  

Because the veteran indicated in his substantive appeal that 
a Dr. A. P. M. informed him that the respiratory disease 
which he has is common in the Republic of Vietnam, implying 
that it is due to in-service herbicidal exposure, and since 
none of Dr. A. P. M. records associated with the claims file 
contain any diagnosis or opinion reflecting the above, the 
case was remanded to the RO to get additional treatment 
information from the veteran to include an authorization to 
obtain additional treatment records and an opinion from Dr. 
A. P. M.  In compliance with the Board's April 2001 remand, 
the RO informed the veteran, in a letter dated April 27, 
2001, of the provisions of the VCAA, the information that the 
veteran must provide and asked the veteran to furnish the 
names and addresses of all health care providers who had 
treated him for the disorders under consideration and to sign 
authorizations for release of such information particularly 
from Dr. A. P. M.  The veteran did not reply to the RO's 
April 2001 letter.  The duty to assist is not a one-way 
street, and the veteran has not fulfilled his duty to 
cooperate in this matter.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's April 2001 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the VA 
examination reports and private treatment reports, which 
evaluate the status of the veteran's health, are adequate for 
determining whether service connection is warranted, 
particularly in light of the veteran's failure to respond to 
the RO's April 2001 letter.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by an April 1999 statement of the case, 
supplemental statements of the case issued in August 2000 and 
October 2001, and an April 2001 RO letter, as the RO advised 
the veteran of what must be demonstrated to establish service 
connection and the provisions of the VCAA.  The veteran was 
advised that he needed to provide medical evidence showing 
that his pulmonary disorder(s) is related to service or 
caused by exposure to Agent Orange and that VA would obtain 
all identifiable medical records providing that the veteran 
signed releases, as needed.  In the absence of signed 
releases, the hearing officer specifically informed the 
veteran that it was his responsibility to furnish such 
evidence and gave the veteran an additional 60 days to 
provide the information related to his service connection 
claim.  But the veteran did not provide such information or 
respond to the RO's April 2001 letter.

The Board is cognizant of the fact that the RO originally 
denied the veteran's service-connection claim for a pulmonary 
disorder as "not well grounded."  
But, in light of the foregoing, the Board finds no prejudice 
to the veteran in this case by proceeding with the 
adjudication of the question of service connection on the 
merits as the RO has complied to the extent possible with the 
notice and duty to assist provisions of the VCAA.  As such, 
there has been no prejudice to the veteran in this case that 
would warrant further notice or development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

I.  Factual Background

Service medical records are negative for any complaints or 
diagnosis of, or treatment for any chronic pulmonary disease.  
The March 1970 enlistment and January 1974 separation 
examination reports show normal clinical findings for the 
lungs and chest.

National Guard examination reports dated in April 1977, 
February 1983, and December 1996 reveal normal clinical 
findings for the lungs and chest.  National Guard treatment 
records show no complaints of, or treatment for, a pulmonary 
disorder.  The veteran was last on ACDUTRA from March 29 to 
April 12, 1997.

Private treatment reports from Dr. A. P. M., dated in July 
1997, show that the veteran was seen for complaints of right-
sided chest pain.  The veteran reported a history of a 
collapsed right lung times two.  He denied having had any 
chest tubes or recurrent trauma.  The assessment was 
pneumothorax and the veteran was advised to stop smoking.  
Two chest X-rays from St. Frances Cabrini Hospital show 
chronic right apical pneumothorax with thickening of the 
pleura of the presumed pleural line and diffuse pleural 
scarring due to either acute or chronic pneumothorax.  In a 
statement dated July 24, 1997, Dr. A. P. M. indicated that he 
had seen the veteran, who had reported a history of 
pneumothorax and exposure to Agent Orange while serving in 
Vietnam.  Dr. A. P. M. certified that the veteran had bullae 
in his right upper lobe and that patients with bullae, like 
the veteran, will have the potential to develop pneumothorax, 
which is a leaking of air around the lung.  For this reason, 
Dr. A. P. M. did not recommend that the veteran do activities 
that would tend to increase his intrathoracic pressure such 
as heavy lifting or exercising in remote areas where medical 
assistance was not readily available.

In August 1997, the veteran filed a claim for service 
connection for a lung disorder due to exposure to Agent 
Orange.

At a September 1997 VA examination, the veteran reported a 
twenty-two year history of smoking two packs a day, but 
claimed that he had stopped three months earlier.  He claimed 
that he had a collapse of the right lung in 1975 for which 
the physicians wanted to put in a tube.  But the veteran did 
not consent and was treated conservatively.  The veteran 
added that since that time he had had recurrences about seven 
times in the right side, the last time in July 1997 when he 
was seen by a pulmonologist.  He complained that with 
activities he got dyspneic and that he had not been able to 
work as an electrician for the past three months and had been 
placed on light duty.  The veteran indicated that he got 
occasional mild cough with purulent sputum and was not on any 
routine medications.  On examination, the veteran's 
respiratory rate was 18 per minute and regular.  Respiratory 
movements, percussion and breath sounds were normal.  No 
added sounds were heard.  No clubbing, cyanosis or edema of 
the feet was noted.  No malignant process or nonmalignant 
lesions were present.  Pulmonary function testing (PFT) 
showed a Forced Expiratory Volume in one-second (FEV1) 
finding of 48 percent of expected value.  The PFT also 
revealed a FEV1/Forced Vital Capacity (FVC) ratio expected 
value of 81 percent, prior to use of a bronchodilator.  After 
use of a bronchodilator, the FEV1 value was reported as 53 
percent and the FEV1/FVC ratio reported as 74 percent.  
Arterial blood gases (ABG) testing was within normal limits.  
The diagnoses were history of recurrent pneumothorax on the 
right side, the last one two months ago, and restrictive lung 
disease.

In January 1998, National Guard Medical Duty Review Board 
Proceedings found that the veteran did not meet the retention 
standards because of recurrent pneumothorax of the right lung 
and bullous disease of the right upper lobe.  He was 
honorably discharged from the National Guard in February 
1998.

In August 1999, the veteran testified at an RO hearing.  
Because the veteran promised to obtain additional treatment 
records, he did not present any testimony with regard to his 
claim for service connection for a pulmonary disorder.  
Instead the hearing officer gave the veteran an additional 60 
days to provide the promised records.

At a May 1999 Agent Orange VA examination, the veteran 
reported a two-pack per day history of tobacco use and 
indicated that he had quit smoking a year ago and had quit 
drinking two years ago.  The veteran stated that he had 
actually sprayed Agent Orange himself using hand pumps while 
in Vietnam, but was unsure if he had been exposed to other 
herbicides.  He complained of recurrent episodes of 
spontaneous pneumothorax involving the right lung and 
reported that the first episode was in 1975.  At that time, 
he indicated that he developed acute shortness of breath and 
constant, right-sided sharp chest pain, which was worse with 
movement.  The veteran reported being treated in the 
emergency room.  Since then, he stated that he had had severe 
recurrences requiring emergency room treatment with the last 
episode about one year ago when he was treated with an 
expectorant.  The veteran denied the placement of chest 
tubes.  He reported that his episodes tended to occur with 
exposure to dust, heat, and fumes.  Current symptomatology 
was of a one-year history of constant soreness of the right 
rib cage along the posterior and lateral aspects.  The 
veteran said that the pain was worse with deep inspiration 
and cough.  

On examination, the veteran's lungs were clear to 
auscultation.  There was mild tenderness to palpation of the 
anterior, lateral and posterior rib cage.  The diagnoses 
included recurrent spontaneous pneumothorax of the right 
lung.

Private treatment records for the Alexandria Neuro Center and 
Headache Clinic from July 1999 show treatment for sensory 
impairment of the hands and feet.  On examination, the 
veteran denied any cough or shortness of breath or history of 
tuberculosis.  He indicated a history of pneumothorax and 
follow-up treatment by Dr. A. P. M. for chest pain with 
breathing for a long time. 

II.  Analysis

The veteran's principal argument is that his pulmonary 
disorders are due to exposure to Agent Orange while serving 
in Vietnam.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16) (West 1991); 38 
C.F.R. § 3.1(k) (2001); see also 38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  In addition, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or from an 
injury incurred or aggravated during inactive duty for 
training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24) (West Supp. 2001), 1131, 1137, 5107 (West 1991 & 
Supp. 2001); 
38 C.F.R. § 3.303.  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is full-time duty performed by members of 
the National Guard of any state.  38 C.F.R. § 3.6(c)(3).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  A veteran 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated. 38 U.S.C.A. § 1111(West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  The veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as 
bronchiectasis will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases are 
Non-Hodgkin's lymphoma, Hodgkin's disease; multiple myeloma; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The diseases listed above 
must become manifest to a degree of 10 percent or more at any 
time after service.  The VEBEA also provides for presumptive 
service connection for chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, but they must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  Id. 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

The Board has carefully considered the merits of the 
appellant's contentions, and the medical evidence in support, 
in weighing the evidence for and against his claim.  However, 
for the following reasons, the Board finds that service 
connection for a pulmonary disorder is not warranted.

The Board notes that there is adequate medical evidence of 
record showing that the veteran has been diagnosed with 
chronic right pneumothorax and restrictive lung disease.  
Moreover, the evidence indicates that the veteran served in 
the Republic of Vietnam during the Vietnam Era.  As such, the 
focus of this appeal will be on the relationship, if any, 
between the veteran's pulmonary disorders and an incident of 
his active military service and ACDUTRA, including exposure 
to an herbicide agent.

The veteran's claim that his chronic right pneumothorax and 
restrictive lung disease are secondary to exposure to 
herbicides must be denied.  Initially, the Board notes that, 
although the veteran has been diagnosed with various 
pulmonary disorders, none are among the types of conditions 
for which a causal relationship to herbicide exposure has 
been established.  Therefore, although the veteran served in 
the Republic of Vietnam during the Vietnam Era, see 38 C.F.R. 
§ 3.2(f), there is no competent medical evidence of record 
that he has been diagnosed with one of the disorders listed 
under 38 U.S.C. § 1116(a)(2) or 38 C.F.R. § 3.309(e), and, as 
such, he is not entitled to presumptive service connection 
for the claimed disorders based on herbicide exposure.  

The Board has considered the veteran's assertions that he 
suffers from pulmonary disorders related to herbicide 
exposure.  However, being a layman, he is not competent to 
give an opinion regarding medical causation or diagnosis, and 
his statements on such matters do not establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Therefore, as a matter of law, the 
veteran cannot receive the benefit of a rebuttable 
presumption that he has pulmonary disorders that were caused 
by exposure to herbicides.  To the extent the law is 
dispositive of an issue on appeal, the claim lacks legal 
merit.  Sabonis v. Brown, 
6 Vet. App. 427, 430 (1994).

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 
1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), do not 
preclude establishment of service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom Ramey v. Gober 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  Thus, the veteran could 
establish service connection directly.

Second, the Board further finds that service connection for a 
pulmonary disorder is not warranted on a direct incurrence 
basis.  There is no competent medical evidence establishing 
that the veteran had a chronic pulmonary disorder during 
service or that any current pulmonary disorder is related to 
service, to include exposure to Agent Orange, or was incurred 
in, or aggravated by, ACDUTRA.  Absent a nexus, entitlement 
to service connection cannot be established under Combee, 34 
F.3d at 1939.

In this case, the veteran's service medical records are 
negative for complaints or diagnosis of, or treatment for, a 
pulmonary disorder.  Marine enlistment and separation 
examinations and periodic examinations conducted by the 
National Guard from April 1977 to December 1996 reflect that 
the veteran's lungs and chest were clinically evaluated as 
normal.  The veteran was last on ACDUTRA from March 29 to 
April 12, 1997.  The evidence of record shows that the 
veteran first was treated for pneumothorax in July 1997.  
Although the veteran reported a history of a right lung 
collapse in 1975 and recurrent problems since then, X-ray 
findings from St. Frances Cabrini Hospital show right apical 
pneumothorax with thickening of the pleura of the presumed 
pleural line and diffuse pleural scarring due to either acute 
or chronic pneumothorax.  

In a statement dated July 24, 1997, Dr. A. P. M. indicated 
that he had seen the veteran, who had reported a history of 
pneumothorax and exposure to Agent Orange while serving in 
Vietnam.  Dr. A. P. M. certified that the veteran had bullae 
in his right upper lobe and that patients with bullae, like 
the veteran, will have the potential to develop pneumothorax.  
Dr. A. P. M. did not offer an opinion linking the veteran's 
pulmonary disorder to service or to exposure to Agent Orange.  
Nor did he opine that it was incurred, or aggravated by, 
ACDUTRA.  However, he did recommend that the veteran stop 
smoking.  The September 1997 and May 1999 VA examiners also 
diagnosed recurrent pneumothorax of the right lung.  The 
September 1997 examiner indicated that his diagnosis was 
based on the history provided by the veteran, while the May 
1999 examiner did not indicate the basis for his opinion.  
The September 1997 examiner also diagnosed the veteran with 
restrictive lung disease.  Neither examiner, however, linked 
the veteran's pulmonary disorders to service or to exposure 
to Agent Orange.  Nor did they opine that the disorders were 
incurred in, or aggravated by, ACDUTRA.  Similarly, although 
the January 1998 medical review board proceedings report 
recommended that the veteran be founded unfit for service, it 
did not conclude that the veteran's medical conditions 
(recurrent pneumothorax of the right lung and bullous disease 
of the right upper lobe) prevented him from the reasonable 
performance of his National Guard duties nor did it indicate 
that these conditions had been incurred in, or aggravated by, 
ACDUTRA.  Thus, the medical evidence in the record does not 
contain a medical opinion suggesting that the veteran's 
diagnosed pulmonary disorders were related to 

service, including herbicide exposure, or to ACDUTRA.  
Without a nexus, the claim of entitlement to service 
connection for a pulmonary disorder on a direct basis must be 
denied. 

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
pulmonary disorder.  In summary, the medical evidence does 
not demonstrate that the veteran has been diagnosed with a 
respiratory cancer recognized by the VA as etiologically 
related to exposure to herbicide agents used in Vietnam.  
Additionally, there is no medical opinion suggesting that any 
currently diagnosed pulmonary disorder, is related to 
herbicide exposure in Vietnam or due to some other incident 
of the veteran's active military service or was incurred in, 
or aggravated by, ACDUTRA.  Although there may be some 
outstanding treatment records pertinent to this appeal, the 
veteran has been put on notice as to the evidence needed to 
establish his claim and has failed to provide sufficient 
information and/or authorizations to obtain such evidence.  
As noted above, there is no medical evidence of record of a 
nexus between the veteran's current pulmonary disorders, and 
the veteran's active military service and ACDUTRA in the 
National Guard, including any exposure to Agent Orange in 
service.  The veteran offers only lay opinion as to nexus to 
service, which is insufficient for establishing a service 
connection claim, and, thus, the appeal must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is not applicable.   See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a pulmonary disorder, diagnosed as 
chronic right pneumothorax and restrictive lung disease, to 
include as a result of exposure to Agent Orange, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

